Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jacob Rohwer Reg. No. 61,229 on 12/13/2021.

The following claims have been amended as:
1. (Currently Amended) A computer-implemented method, comprising: 
analyzing, based on a query, a plurality of data sets of an event log to identify a security incident that has occurred with respect to one or more computing resources; 
causing a near-eye-display (NED) device to render a virtual scene so a user of the NED device can investigate the security incident, the virtual scene including a plurality of graphical control elements, wherein each of the plurality of graphical control elements represents one of the plurality of data sets; 
causing a display screen of another display device to render a screen-bound scene in association with the security incident concurrently while the NED device renders the virtual scene;
receiving, from at least one sensor of the NED device, gesture tracking data that is associated with the user of the NED device; 
determining, based on the gesture tracking data, a physical gesture command that is performed by the user with respect to a first graphical control element that is being rendered within the virtual scene; and 
responsive to determining that the physical gesture command is performed, deploying a data analysis operation in association with a first data set that is represented by the first graphical control element.  
 
10. (Currently Amended) A system comprising: 
one or more processing units; and 
a computer-readable storage medium having computer-executable instructions stored thereupon, which, when executed by the one or more processing units, cause the one or more processing units to: 
cause a near-eye-display (NED) device to render a virtual scene that includes a plurality of graphical control elements that respectively represent a plurality of data sets associated with a security incident that has been detected in association with a computing resource, the virtual scene enabling a user of the NED device to investigate the security incident; 
cause a display screen of another display device to render a screen-bound scene in association with the security incident concurrently while the NED device renders the virtual scene;  
receive, from at least one sensor of the NED device, first gesture tracking data that indicates a first physical gesture command performed, by the user of the NED device, with respect to a first graphical control element of the plurality of graphical control elements; 
responsive to receiving the first gesture tracking data, cause the NED device to display a result of a data analysis operation that is performed in association with a first data set represented by the first graphical control element; 
receive, from the at least one sensor of the NED device, second gesture tracking data that indicates a second physical gesture command performed, by the user of the NED device, with respect to the result of the data analysis operation; and 
responsive to receiving the second gesture tracking data, cause a remedial action to be performed with respect to the computing resource to resolve the security incident.  
 
13. (Canceled)
 
14. (Currently Amended) The system of claim 11[[13]], wherein aspects of the virtual scene are spatially anchored with respect to the screen-bound scene.  
 
11[[13]], wherein the computer-executable instructions further cause the one or more processing units to update the screen-bound scene, that is being rendered in association with the security incident, based on the first physical gesture command being performed, by the user of the NED device, with respect to the plurality of graphical control elements within the virtual scene.  
 
17. (Currently Amended) A computer-implemented method, comprising: 
causing a display device to render a virtual scene in association with a security incident, the virtual scene including a plurality of graphical control elements that respectively represent a plurality of data sets that triggered an alert for the security incident, the virtual scene enabling a user of the display device to investigate the security incident; 
wherein aspects of the virtual scene are spatially anchored with respect to a display screen of another display device on which the alert is concurrently being presented; 
receiving, from at least one sensor, first gesture tracking data that is associated with the user; 
determining, based on the first gesture tracking data, a first physical gesture command that is performed by the user with respect to a graphical control element that is being rendered within the virtual scene and that represents a data set; 

displaying a result of the data analysis operation that is performed in association with the data set represented by the graphical control element; 
receiving, from the at least one sensor, second gesture tracking data that is associated with the user; 
determining, based on the second gesture tracking data, a second physical gesture command that is performed by the user with respect to the result of the data analysis operation; and 
responsive to determining that the second physical gesture command is performed, causing a remedial action to be performed with respect to a computing resource to resolve the security incident.
 
20. (Canceled)

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 7/28/2021, the prior arts of record and newly cited art when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1, 10 and 17 when taken in the context of the claims as a whole.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/KC/Examiner, Art Unit 2143   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143